Exhibit 10.1
FIRST AMENDMENT TO
UNSECURED MASTER LOAN AGREEMENT
     THIS FIRST AMENDMENT TO UNSECURED MASTER LOAN AGREEMENT (this “Amendment”)
made as of this 27th day of December, 2006, by and among RAMCO-GERSHENSON
PROPERTIES, L.P., a Delaware limited partnership (“Borrower”), RAMCO-GERSHENSON
PROPERTIES TRUST, a Maryland real estate investment trust (“Trust”), ROSSFORD
DEVELOPMENT LLC, a Delaware limited liability company (“Rossford”), RAMCO
ROSEVILLE PLAZA LLC, a Michigan limited liability company (“Roseville”), RAMCO
MICHIGAN INVESTMENT LIMITED PARTNERSHIP, a Delaware limited partnership
(“Michigan Investment”), and TEL-TWELVE LIMITED PARTNERSHIP, a Delaware limited
partnership (“Tel-Twelve LP”; the Trust, Rossford, Roseville, Michigan
Investment and Tel-Twelve LP are hereinafter referred to collectively as the
“Guarantors”), and KEYBANK NATIONAL ASSOCIATION, as Agent (the “Agent” for the
Banks).
WITNESSETH:
     WHEREAS, Borrower, Trust, Agent, and the Banks entered into that certain
Unsecured Master Loan Agreement dated as of December 13, 2005 (the “Loan
Agreement”);
     WHEREAS, Borrower has requested that an Unencumbered Borrowing Base
Property be conveyed to Tel-Twelve LP but that such Subsidiary not provide a
full payment guaranty of the Loans;
     WHEREAS, the Agent and the Banks have consented to such transaction,
subject to the execution and delivery of this Amendment.
     NOW, THEREFORE, for and in consideration of the sum of TEN and NO/100
DOLLARS ($10.00), and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto do hereby
covenant and agree as follows:
     1. Definitions. All terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Loan Agreement.
     2. Transfer of Unencumbered Borrowing Base Properties; Limit on Guaranty.
          (a) The Banks have approved the transfer of the Unencumbered Borrowing
Base Property commonly known as Tel Twelve Shopping Center to Tel Twelve LP. In
connection therewith, Tel-Twelve LP and Michigan Investment (collectively, the
“New Guarantors”) have executed a Joinder Agreement with respect to the Guaranty
and the Contribution Agreement and have become Guarantors. Notwithstanding the
terms of the Guaranty and the Joinder Agreement, the liability of the New
Guarantors under the Guaranty with respect to the outstanding principal amount
of the “Indebtedness” (as defined in the Guaranty) shall not exceed
$32,916,685.62. The limit set forth above is a limit only upon the amount
recoverable from the New Guarantors under the Guaranty with respect to the
principal balance of the Notes and amounts drawn on Letters of Credit that have
not been repaid, and such limitation does not affect the liability, scope and
duration of the obligations of the New

 



--------------------------------------------------------------------------------



 



Guarantors under the Guaranty, including, without limitation, the New
Guarantors’ obligations with respect to (i) interest accrued under the Notes,
(ii) any protective advances made pursuant to any one or more of the Loan
Documents, and (iii) costs of collection and enforcement of the Guaranty.
Furthermore, the New Guarantors specifically acknowledge and agree that any
reduction in the obligations of the Borrower under the Notes and the other Loan
Documents, whether by payment, realization by the Agent or the Banks upon any
collateral for the Loans, from any other Guarantor or otherwise, shall not
reduce or otherwise affect the amount recoverable from such New Guarantor
hereunder until either (1) such New Guarantor itself has paid and the Agent and
the Banks have received the full amount recoverable from such New Guarantor as
limited under the terms of this paragraph or (2) all of the obligations
guaranteed or undertaken by the Guarantors have been fully and finally paid and
performed in full as contemplated by the Guaranty and the obligation of the
Banks to make additional Loans or issue additional Letters of Credit has
terminated. Notwithstanding anything herein to the contrary, the limit set forth
in this Paragraph 2(a) shall terminate in the event that the New Guarantors have
not been released as Guarantors as provided in the Loan Agreement on or before
April 30, 2007.
          (b) The Unencumbered Property Borrowing Base Value which is applicable
to the Unencumbered Borrowing Base Property owned by Tel-Twelve LP shall not
exceed the lesser of (a) the sum of the principal amount to which recovery from
the New Guarantors is limited as provided in Paragraph 2(a) above and under
Paragraph 2(a) of that certain Second Amendment to Unsecured Term Loan Agreement
dated of even date herewith among Borrower, Guarantors and KeyBank National
Association, as Agent, and (b) the Unencumbered Property Borrowing Base Value
otherwise determined in accordance with the Loan Agreement.
     3. No Indebtedness. Notwithstanding the terms of Section 8.1 of the Loan
Agreement, the New Guarantors shall not be permitted to have any Indebtedness
other than Indebtedness of the type described in Section 8.1(a), (b) and (c),
and a Guaranty of the Indebtedness under that certain Unsecured Term Loan
Agreement dated as of December 21, 2005, with KeyBank National Association as
Agent, as amended, provided that the principal amount of indebtedness guaranteed
thereunder shall not exceed $2,975,668.38 unless the provisions of Paragraph
2(a) above limiting recovery against the New Guarantors are no longer in effect.
     4. References to Loan Agreement. All references in the Loan Documents to
the Loan Agreement shall be deemed a reference to the Loan Agreement as modified
and amended herein.
     5. Consent of Guarantors. By execution of this Amendment, Guarantors hereby
expressly consent to the modifications and amendments relating to the Loan
Agreement and the Loan Documents as set forth herein, and Borrower and
Guarantors hereby acknowledge, represent and agree that the Loan Documents
(including without limitation the Guaranty) remain in full force and effect and
constitute the valid and legally binding obligation of Borrower and Guarantors,
respectively, enforceable against such Persons in accordance with their
respective terms, and that the Guaranty extends to and applies to the foregoing
documents as modified and amended.

2



--------------------------------------------------------------------------------



 



     6. Representations. Borrower and Guarantors represent and warrant to Agent
and the Banks as follows:
          (a) Authorization. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby (i) are within the authority
of Borrower and Guarantors, (ii) have been duly authorized by all necessary
proceedings on the part of such Persons, (iii) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which any of such Persons is subject or any judgment, order,
writ, injunction, license or permit applicable to such Persons, (iv) do not and
will not conflict with or constitute a default (whether with the passage of time
or the giving of notice, or both) under any provision of the partnership
agreement or certificate, certificate of formation, operating agreement,
articles of incorporation or other charter documents or bylaws of, or any
mortgage, indenture, agreement, contract or other instrument binding upon, any
of such Persons or any of its properties or to which any of such Persons is
subject, and (v) do not and will not result in or require the imposition of any
lien or other encumbrance on any of the properties, assets or rights of such
Persons, other than the liens and encumbrances created by the Loan Documents.
          (b) Enforceability. The execution and delivery of this Amendment are
valid and legally binding obligations of Borrower and Guarantors enforceable in
accordance with the respective terms and provisions hereof, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors’
rights and the effect of general principles of equity.
          (c) Approvals. The execution, delivery and performance of this
Amendment and the transactions contemplated hereby do not require the approval
or consent of or approval of any Person or the authorization, consent, approval
of or any license or permit issued by, or any filing or registration with, or
the giving of any notice to, any court, department, board, commission or other
governmental agency or authority other than those already obtained.
          (d) Representations in Loan Documents. The representations and
warranties made by the Borrower and Guarantors and their Subsidiaries under the
Loan Documents or otherwise made by or on behalf of the Borrower, the Guarantors
or any of their respective Subsidiaries in connection therewith or after the
date thereof were true and correct in all material respects when made and are
true and correct in all material respects as of the date hereof (as modified and
amended herein), except to the extent of changes resulting from transactions
contemplated or permitted by the Loan Documents and changes occurring in the
ordinary course of business that singly or in the aggregate are not materially
adverse, except to the extent that such representations and warranties relate
expressly to an earlier date, and except as disclosed to the Agent and the Banks
in writing and approved by the Agent and the Majority Banks in writing.
     7. No Default. By execution hereof, the Borrower and Guarantors certify
that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after the execution and delivery of this
Amendment, and that no Default or Event of Default has occurred and is
continuing.

3



--------------------------------------------------------------------------------



 



     8. Waiver of Claims. Borrower and Guarantors acknowledge, represent and
agree that Borrower and Guarantors as of the date hereof have no defenses,
setoffs, claims, counterclaims or causes of action of any kind or nature
whatsoever with respect to the Loan Documents, the administration or funding of
the Loans or with respect to any acts or omissions of Agent or any of the Banks,
or any past or present officers, agents or employees of Agent or any of the
Banks, and each of Borrower and Guarantors does hereby expressly waive, release
and relinquish any and all such defenses, setoffs, claims, counterclaims and
causes of action, if any.
     9. Ratification. Except as hereinabove set forth or in any other document
previously executed or executed in connection herewith, all terms, covenants and
provisions of the Loan Agreement, the Notes and the Guaranty remain unaltered
and in full force and effect, and the parties hereto do hereby expressly ratify
and confirm the Loan Agreement, the Notes and the Guaranty as modified and
amended herein. Nothing in this Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release, extinguishment or substitution of the indebtedness
evidenced by the Notes or the other obligations of Borrower and Guarantors under
the Loan Documents (including without limitation the Guaranty).
     10. Counterparts. This Amendment may be executed in any number of
counterparts which shall together constitute but one and the same agreement.
     11. Miscellaneous. This Amendment shall be construed and enforced in
accordance with the laws of the State of Michigan (excluding the laws applicable
to conflicts or choice of law). This Amendment shall be binding upon and shall
inure to the benefit of the parties hereto and their respective permitted
successors, successors-in-title and assigns as provided in the Loan Documents.
     12. Effective Date. This Amendment shall be deemed effective and in full
force and effect as of the date hereof upon the execution and delivery of this
Amendment by Borrower, Guarantors and the Agent. Agent has obtained the approval
of the Required Banks of this Amendment.
[SIGNATURES BEGIN ON NEXT PAGE]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have hereto set their hands as of
the day and year first above written.

            BORROWER:

RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership, by its sole general partner

By: Ramco-Gershenson Properties Trust, a
       Maryland real estate investment trust
      By:   /s/ Dennis Gershenson         Name:   DENNIS GERSHENSON       
Title:   PRESIDENT AND CEO        TRUST:

RAMCO-GERSHENSON PROPERTIES
TRUST, a Maryland real estate investment trust
      By:   /s/ Richard J. Smith         Name:   RICHARD J. SMITH       
Title:   CHIEF FINANCIAL OFFICER        ROSSFORD:

ROSSFORD DEVELOPMENT LLC, a Delaware
limited liability company
      By:   /s/ Dennis Gershenson         Name:   DENNIS GERSHENSON       
Title:   PRESIDENT AND CEO     

[SIGNATURES CONTINUE ON NEXT PAGE]

5



--------------------------------------------------------------------------------



 



            ROSEVILLE:

RAMCO ROSEVILLE PLAZA LLC, a Michigan
limited liability company

By: Ramco-Gershenson Properties, L.P., a
       Delaware limited partnership, its Sole
       Member

By: Ramco-Gershenson Properties Trust,
       a Maryland real estate investment
       trust, its General Partner
      By:   /s/ Dennis Gershenson         Name:   DENNIS GERSHENSON       
Title:   PRESIDENT AND CEO          TEL-TWELVE LP:

TEL-TWELVE LIMITED PARTNERSHIP, a
Delaware limited partnership

By: Ramco General Partner LLC, a Delaware
       limited liability company, general partner
      By:   /s/ Dennis Gershenson         Name:   DENNIS GERSHENSON       
Title:   PRESIDENT AND CEO     

[SIGNATURES CONTINUE ON NEXT PAGE]

6



--------------------------------------------------------------------------------



 



            MICHIGAN INVESTMENT:

RAMCO MICHIGAN INVESTMENT
LIMITED PARTNERSHIP, a Delaware limited
partnership

By: Ramco General Partner LLC, a Delaware
       limited liability company, general partner
      By:   /s/ Dennis Gershenson         Name:   DENNIS GERSHENSON       
Title:   PRESIDENT AND CEO     

[SIGNATURES CONTINUE ON NEXT PAGE]

7



--------------------------------------------------------------------------------



 



            AGENT:

KEYBANK NATIONAL ASSOCIATION, as
Agent
      By:   /s/ Daniel L. Silbert         Name:   DANIEL L. SILBERT       
Title:   SR. BANKER     

8